Citation Nr: 1744829	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1966 to August 1970, to include service in the Republic of Vietnam.  The Veteran received the Combat Action Ribbon and the Vietnam Cross of Gallantry for his service in the Republic of Vietnam.  

The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the VA RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran died in October 2010; the certificate of death listed the immediate causes of death as arrhythmia and cirrhosis.

2.  Arrhythmia and cirrhosis were not etiologically related to the Veteran's active service, to include any exposure to contaminated water at Camp Lejeune and/or exposure to herbicides, and cirrhosis of the liver was not present within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause the Veteran's death or substantially and materially contribute to his cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.12 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has asserted that the Veteran's arrhythmia and cirrhosis were caused by his exposure to contaminated water at Camp Lejeune in October and November of 1966 or, in the alternative, caused by his exposure to herbicides while serving in the Republic of Vietnam from July 1967 to July 1968.  The appellant has also reported that while the Veteran was serving in the Republic of Vietnam, his teeth began to rot away and he started growing cysts around his jaw, chin, and ears.  She reported that the Veteran would frequently treat the cysts on his own by cutting them off or piercing them, and covering the wounds himself with bandages.

At the outset, the Board notes that the Veteran's death certificate lists the cause of death his death and arrhythmia and cirrhosis.  However, neither arrhythmia nor cirrhosis is a disability which has been presumed to be related to either exposure to herbicides or contaminated water at Camp Lejeune.  Therefore, neither disability is presumed to have been related to the Veteran's active service.  38 C.F.R. §§ 3.307, 3.309 (2017).

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of either cirrhosis or arrhythmia while the Veteran was in active service.  In August 1970, the Veteran was afforded a separation examination.  At that time, the Veteran's heart, vascular system, abdomen, and viscera were all noted to be clinically normal upon examination and there is no other indication from the examination report that the Veteran had any issues with his heart or his liver at the time of his separation from active service.     

In May 2015, the Veteran's claims file was sent to the VA Medical Center for a medical opinion.  At that time, the VA examiner thoroughly reviewed the claims file in preparation for offering the opinion.  The examiner opined that it was less likely as not that cirrhosis and/or end stage renal disease were etiologically related to his active service.  In this regard, the examiner noted that the Veteran was not diagnosed with end stage renal disease prior to his death.  The examiner noted that laboratory testing just prior to the Veteran's death was within normal limits.  The examiner further noted that a review of the medical literature; including, but not limited to, the National Institutes of Health, the Agency for Toxic Substances and Disease Registry, and the National Research Council; showed that alcoholic cirrhosis was one of the leading known risk factors for developing cirrhosis in the United States and that the known risk factor outweighed the limited evidence of association with hepatic steatosis and exposure to contaminated drinking water at Camp Lejeune.  The examiner further noted that because a diagnosis of end stage renal disease was not made prior to his death, a relationship between the causes of the Veteran's death and his exposure to contaminated water at Camp Lejeune could not be entertained.   

The Board finds that the May 2015 VA medical opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the appellant has not submitted any medical evidence to the contrary, the May 2015 medical opinion is the most probative evidence of record.  

While the appellant is competent to report observable symptoms, she is not competent to provide an opinion regarding the etiology of the cause of the Veteran's death, to include whether such causes of death were etiologically related to toxic exposure during active service.  An opinion of that nature would require medical expertise and as such, is outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant is not competent to provide an etiology opinion in this case.

In sum, the Veteran's causes of death were listed as arrhythmia and cirrhosis.  Neither of the Veteran's listed causes of death was service-connected, or should have been service-connected, at the time of his death, to include on a presumptive basis resulting from exposure to contaminated water at Camp Lejeune or herbicides while serving in the Republic of Vietnam.  Further, a service-connected disability did not contribute substantially or materially to his cause of death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


